Citation Nr: 9931869	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  97-32 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from December 1940 to July 
1945 and from October 1950 to June 1952.  He died in August 
1991, and the appellant is his widow.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal from a 
November 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in Muskogee, Oklahoma.  
The appellant testified at a personal hearing in June 1998 
before the undersigned Member of the Board.

The appellant, in a written statement she submitted during 
her personal hearing, seems to have raised a claim to reopen 
a claim for service connection for the cause of the veteran's 
death.  Since this issue has not been developed by the RO, it 
is referred to the RO for appropriate action.  The issue is 
not inextricably intertwined with the issue on appeal.  
Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDINGS OF FACT

1.  The veteran died in August 1991, while hospitalized at 
Tahlequah City Hospital.

2.  No competent evidence has been submitted to show that the 
veteran died as a result of an injury, or aggravation of an 
injury, attributable to VA hospitalization or medical 
treatment.


CONCLUSION OF LAW

The claim of entitlement to DIC benefits under 38 U.S.C.A. 
§ 1151 is not well grounded.  38 U.S.C.A. §§ 1151, 5107 (West 
1991); 38 C.F.R. §§ 3.358, 3.800 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims entitlement to death benefits under the 
provisions of § 1151 because she maintains that the veteran's 
death was caused or hastened by inadequate VA medical care.  
The appellant contends, based on various written statements 
and testimony provided during her June 1998 personal hearing, 
that the veteran was treated in a negligent manner at the VA 
Medical Center in Muskogee, Oklahoma (VAMC) between 1983 and 
March 1991.

The appellant says that the VA failed to treat the veteran 
for a spot on his lung and that the veteran later developed 
lung cancer in part due to lack of treatment of the spot on 
the lung.  She says that the VA never determined that the 
veteran was diabetic, and that, if he had received proper 
treatment for diabetes, he would have lived longer.  She says 
that the veteran contracted hepatitis B which hastened his 
death at a VA facility because it was the only place he was 
receiving medical treatment, including blood work, for years 
prior to his diagnosis of hepatitis B in 1991.  She says that 
she was told by individuals at the local department of health 
that "it was a known fact that they had a lot of [hepatitis 
B] at the VA hospital"; however, the appellant said that the 
health department officials said that they would deny having 
made that statement if she ever repeated it.

The appellant says that the VA never diagnosed pancreatic 
cancer and that it was only diagnosed once the veteran sought 
private medical treatment.  She says that she was told by 
private physicians in 1991 that, essentially, the veteran had 
had pancreatic cancer for a long time.  She says that the 
veteran had a stroke due to an acute drug reaction; that the 
VA repeatedly canceled or failed to provide necessary 
diagnostic procedures; and that she and the veteran often did 
not understand VA physicians' instructions because the VA 
physicians were not native English speakers.  In essence, she 
maintains that the veteran's death could have been prevented 
or delayed if the VAMC had administered appropriate treatment 
in a timely manner.  She says that he could have lived a more 
healthy and much longer life if he had received appropriate 
VA treatment over the years for pancreatic and lung cancer 
and diabetes mellitus.

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist her in developing the facts pertinent 
to her claim. 38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); Morton v. 
West, 12 Vet. App. 477, 485-86 (1999).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertions are 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A claimant cannot meet 
this burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

With regard to 38 U.S.C.A. § 1151, the Board notes that that 
provision has been amended since 1996, when the appellant 
filed her claim for DIC benefits.  However, the amendments 
were made applicable only to claims filed on or after October 
1, 1997.  See, e.g., Jones v. West, 12 Vet. App. 460, 463 
(1999).  Claims filed prior to October 1, 1997, are to be 
adjudicated under the law as it existed previously.  See 
VAOPGCPREC 40-97 (Dec. 31, 1997).  The version of section 
1151 in effect when the appellant filed her claim provided, 
in pertinent part:

	Where any veteran shall have suffered an 
injury, or an aggravation of an injury, as 
the result of hospitalization, medical or 
surgical treatment, . . . and such injury or 
aggravation results in additional disability 
to or the death of such veteran, . . . [DIC] 
. . . shall be awarded in the same manner as 
if such disability, aggravation, or death 
were service-connected.

38 U.S.C.A. § 1151 (West 1991).  See also 38 C.F.R. §§ 3.358, 
3.800 (1996).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has held that the requirements for a well-grounded 
claim under the former version of section 1151 parallel those 
that apply to claims of service connection.  See Jones, 12 
Vet. App. at 464.  Specifically, the claimant must submit:  
(1) medical evidence of a current disability; (2) medical 
evidence or, in certain circumstances, lay evidence of 
incurrence of aggravation of an injury as the result of 
hospitalization, medical, or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between the asserted injury or disease 
and the current disability.  See Jimison v. West, No. 98-551, 
slip op. at 3-4 (U.S. Vet. App. Oct. 1, 1999); Jones, 12 Vet. 
App. at 464.

The Court has also suggested, without deciding, that a 
continuity-of-symptomatology analysis might apply in this 
context.  In that regard, the Court has indicated that a 
claim under the former version of section 1151 might also be 
well grounded if the file contains:  (1) evidence that a 
condition was "noted" during the veteran's hospitalization 
or treatment; (2) evidence showing continuity of 
symptomatology following such hospitalization or treatment; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and post-
hospitalization/treatment symptomatology.  See Jones, 12 Vet. 
App. at 464.

In the present case, the veteran's death certificate shows 
that he died in August 1991 while hospitalized at Tahlequah 
City Hospital.  The immediate cause of the veteran's death, 
identified on his death certificate, was acute 
cardiopulmonary failure, due to or as a consequence of 
pulmonary embolus due to or as a consequence of lung and 
pancreatic cancer.  Non-insulin dependent diabetes mellitus 
was listed as a condition which contributed to death.  The 
record before the Board includes medical records relating to 
the veteran's treatment at the VAMC between 1983 and March 
1991.  Also of record are medical records relating to the 
veteran's treatment by Thomas Ward, M.D. and D. L. Schneider, 
D.O.

The Board finds that the claim of entitlement to DIC benefits 
under 38 U.S.C.A. § 1151 is not well grounded.  Although the 
appellant indicates that VA was negligent in its treatment of 
the veteran, evidence of VA fault is not required in order to 
establish entitlement to DIC benefits under the version of 
section 1151 here applicable.  See, e.g., Brown v. Gardner, 
513 U.S. 115 (1994); Jimison, No. 98-551, slip op. at 3.  
What is required, however, is competent evidence of a 
relationship, or nexus, between VA medical care and the 
veteran's death.  Here, there is no evidence of such a 
relationship.

An October 1996 written statement by D. Johnston, M.D., a VA 
physician addressed the question of whether neglect of 
treatment by VA contributed to the veteran's death.  Dr. 
Johnston reviewed the claims file and concluded that "the 
[appellant's] claim that the neglect of treating [the 
veteran's] diabetes, a 'spot' on his lung, or hepatitis B is 
NOT supported by the documentation."  (emphasis in 
original).

During her personal hearing, the appellant indicated that she 
would submit a statement which would support her contentions 
of a relationship between VA medical care and the veteran's 
death from a private physician who had treated the veteran 
between March 1991 and his death in August 1991.  Subsequent 
to the hearing, an August 1998 letter from Dr. Ward was 
received.  Dr. Ward related that the veteran had had 
hepatitis B for several weeks or months prior to being seen 
at Tahlequah City Hospital.  He also stated that none of the 
veteran's illnesses, carcinoma of the lung and pancreas, 
gallstones, obstructed common duct, and hepatitis B occur 
acutely.  He did not, however, state that there was a 
relationship between the VA medical care and the veteran's 
death.  

The Board notes that Dr. Ward's statement has not been 
subject to initial RO review; however, the appellant's 
representative waived initial RO review of that evidence 
during the June 1998 personal hearing pursuant to 38 C.F.R. 
§ 20.1304(c) (1999).  Thus, the Board deems that initial RO 
review of this data has been waived.

In light of the fact that Dr. Johnston was one of the VA 
physicians who had treated the veteran in the years prior to 
his death, the Board referred the veteran's claims file to 
the Veterans Health Administration (VHA), pursuant to 
38 U.S.C.A. §§ 5107(a), 7109 (West 1991) and 38 C.F.R. 
§ 20.901 (1999).  The matter was referred to the Acting Chief 
of Staff, a subspecialist in cardiovascular diseases, at the 
Dayton, Ohio, VAMC for review of the veteran's medical 
records and for the preparation of a medical opinion on the 
question of whether it was at least as likely as not that the 
veteran's death was hastened as a result of VA treatment.  In 
June 1999 the Acting Chief of Staff and cardiovascular 
disease specialist prepared his opinion.  He reported that 
the appellant's entire file had been reviewed.  He concluded 
that "[t]here was no documentation in the chart to support 
claims of neglect of the care of this veteran at Muskogee, 
Oklahoma VAMC."  

In short, no competent evidence has been submitted to show 
that the veteran died as a result of an injury, or an 
aggravation of an injury, attributable to VA hospitalization 
or medical treatment.  Without such evidence, the claim for 
DIC under section 1151 is not well grounded.  As the 
appellant has not met her initial burden of submitting a 
well-grounded claim, the appeal must therefore be denied.


ORDER

The claim of entitlement to DIC benefits under 38 U.S.C.A. 
§ 1151 is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

